Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This is in response to amendment filed on 01/04/2021 in which claim 1-20 are presented for examination.
  						(3) Status of Claims
2.	Claims 1-20 are pending, of which claims 1, 11 and 20 in independent form

Response to Arguments
	3.	Applicant's arguments filed on 01/04/2021 has been fully considered but they are 

	not persuasive. Applicant argues in substance.

	Regarding independent claim, the Applicant stated that “Bender teaches a design time tool that 	enables a form developer to easily use drag and drop operations to create context objects (see 	Bender [0012], [0027]-[0030]). Bender requires a design time tool, in order to achieve Bender's 	intended purpose of providing easy development of forms using drag and drop operations for 	creating context objects. Since Bender requires a design time tool to create Bender's context 	objects, Bender teaches away from (emphasis added)," 
	Examiner respectfully disagrees.  Claim requires “receiving, during design time of a software 	application, a first data model for the software application ……”. The claims do not clarify the 	“design 	time” further and therefore the claims also do not preclude Binder teaching of a design 	time tool that enables a form developer to easily use drag and drop operations to create context 	objects 	to be an operation during the software design time. Thus, examiner found the applicant’s 	arguments to be unpersuasive.

	On page 8 of the arguments, the Applicant stated that “there is no motivation to combine Rossi 	with Binder because Binder teaches away from independent Claims 1, 11, and 20”.


	
						Double Patenting

4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 rejected on the ground of nonstatutory double patenting over 1-19 of US Patent 9996322. This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as claims 1-20 of the current application are broadened versions of claims 1-19 of US Patent 9996322.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which 


5.	Claims 1-3, 6-13 and 16-20 are rejected under 35 U.S.C 103(a) as being unpatentable over Binder et al.  (US PG Pub 2006/0190844) published on August 24, 2006 in view of Rossi et al. (US 2006/0069694) patented on March 30, 2006.

As per claim 1, 11 and 20, Binder teaches: A method for facilitating configuration of a user interface display screen(fig 4 discloses a display screen, as taught by Binder), the method comprising: receiving, during design time of a software application, a first data model for the software application, wherein the software application is for automatically generating and rendering user interface display screens(Para[0004-0007][0029-0030] fig 3 first GUI displays visual representations of the elements of the logical structure and second GUI displays visual representations of the elements of the user selected data structure.  It is obvious to one with ordinary skill in the art that selecting or making input (e.g. drag and drop) on interface object occur in a design phase, as taught by Binder); and 
during runtime of the[[a]] software application for automatically generating and rendering user interface display screens, wherein the user interface display screens include a first user interface display screen (fig 1-4 Para[0029] receives the user-selected interface object from the information repository 210 and provides (306) a first display structure 410 in the "interface" window 402, as  taught by Binder) and a second user interface display screen (fig 3 e.g. 312, as taught by Binder): 
automatically generating and rendering, during the runtime of the software application, the[[a]] first user interface display screen based on [[a]]the first data model that was received during (Para[0029] fig 1-4 generate a graphical representation of the data structure corresponding to the received data, as taught by Binder); 
and 
(Para[0031] fig 4 generate a graphical representation of the data structure (also referred to as the "second display structure" 412) in real-time and provide (312) the second display structure 412 in the "context" window 404 of the GUI 400, as taught by Binder).
	Binder does not explicitly teach generating, during the runtime of the software application, a 	second data model that is a modification of the first data model;
	On the other hand, Rossi teaches 
	generating, during the runtime of the software application, a second data model that is a 	modification of the first data model(Para[0037] a user may use a mouse to point and click on 	an item listed in the container, or may use any other suitable method to indicate a 	selection of a listed item.  A query result may be retrieved 418 from the database (or local 	memory as appropriate) including items associated with the selected item and displayed, 	as taught by Rossi);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify 

Binder invention with the teaching of Rossi because doing so would result in allows a user to 

focus and/or sort the data to drill down the database for a desired item.


As per claim 2 and 12, the combination of Binder and Rossi teaches wherein the first data 

model and the second data model are characterized by different displayable shapes (fig 4 

Para[0026-0027], as taught by Rossi).

As per claim 3 and 13, the combination of Binder and Rossi teaches wherein each of the 

displayable shapes are associated with different users or accounts interacting with the software 

application during the runtime(Para[0026-0028], as taught by Rossi).


As per claim 6 and 16, the combination of Binder and Rossi teaches wherein one of the first 

data model and the second data model has a row based format and other of the first data model 

and the second data model has a column based format (Para[0024][0029], as taught by 

Rossi).




As per claim 7 and 17, the combination of Binder and Rossi teaches further comprising: 

dynamically generating and displaying different disclosure regions for each of the first user 

interface display screen and the second user interface display screen based on a corresponding 

one of the first data model and the second data model(fig 4 Para[0037-0039], as taught by 

Rossi).


As per claim 8 and 18, the combination of Binder and Rossi teaches wherein same data is used 

for the disclosure regions(fig 4, as taught by Rossi).


As per claim 9 and 19, the combination of Binder and Rossi teaches wherein the modification is 

a change to an attribute of the first data model and wherein the attribute includes a data model 

shape characteristic, a data dimension layer, a number of columns, a number of rows, a 

maximum length of data strings, and an orientation of the data strings (Para[0022][0030], as 

taught by Rossi).


6.	Claims 4-5 and 14-15 are rejected under 35 U.S.C 103(a) as being unpatentable over 

Binder et al.  (US PG Pub 2006/0190844) published on August 24, 2006 in view of Rossi et 

al. (US 2006/0069694) patented on March 30, 2006 in further view of Rauh et al (US PG Pub 

2012/0167016) published on June 28, 2012.


As per claim 4 and 14, the combination of Binder and Rossi does not teach wherein each of the 

displayable shapes are associated with different display screens used for interacting with the 

software application during the runtime.

On the other hand Rauh teaches wherein each of the displayable shapes are associated with 

(fig 

7 Para[0063], as taught by Rauh).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify 

Binder and Rossi invention with the teaching of Rauh because doing so would result in 

effectively allowing the user identifying the data displayed on the screen.


As per claim 5 and 15, the combination of Binder, Rauh and Rossi teaches further 

comprising:  55Attorney Docket No. ORACP0084-1CNT1 Oracle Matter No. ORA130451-US-CNT-1 receiving a choice between the first data model and the second data model, 

wherein the choice is controlled by an entity selected from a group including a user, default 

setting, and automation(Para[0035-0037], as taught by Rauh).


5.	Claim 10 is rejected under 35 U.S.C 103(a) as being unpatentable over Binder et al.  (US PG Pub 2006/0190844) published on August 24, 2006 in view of Rossi et al. (US 2006/0069694) patented on March 30, 2006 in further view of Krane (US PG Pub 2008/0016555) published on January 17, 2008.

As per claim 10, the combination of Binder and Rossi teaches and wherein the context information includes information specifying one or more attributes relating to the first data model(Para[0005] discloses attributes includes data, as taught by Binder);
the combination of Binder and Rossi does not teach further including: determining context information associated with data, wherein the data is maintained in accordance with the first data model, automatically determining one or more characteristics of a table to be displayed in the second user interface display screen in accordance with the user interface architecture at the runtime of the software application employing the method, wherein the one or more characteristics include table width or height; and 
further including employing the context information to automatically characterize and render one or more form fields in the second user interface display screen.
(fig 1A Para[0032]data corresponds to context menu, as taught by Krane), 
automatically determining one or more characteristics of a table to be displayed in the second user interface display screen in accordance with the user interface architecture at the runtime of the software application employing the method, wherein the one or more characteristics include table width or height (fig 1B and 2A-C and 2L Para[0042-0043] based on selection of the table, the system displays the dialog box which includes multiple columns, including a type column 222 and a description column 224 may be used to identify a user interface component that may be used as a modification to the graphical user interface 202.  It is obvious to one with ordinary skill in the art that dialog box being displayed within the width or height of the display, as taught by Krane); and 
further including employing the context information to automatically characterize and render one or more form fields in the second user interface display screen(Para[0041-0044][0049-0053], as taught by Krane).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify 

Binder and Rossi invention with the teaching of Krane because doing so would result in 

allowing a user to modify (e.g., add, remove, or delete) user interface controls from the portion of 

the graphical user interface from which the context menu is caused to be displayed.


	Conclusion

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth 	in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from 	the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 	mailing date of this final action and the advisory action is not mailed until after the end of the 	THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the 
	Any inquiry concerning this communication or earlier communications from the examiner should 	be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The 	examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 	WILLIAM L BASHORE can be reached on 571-272-4088.  The fax phone number for the 	organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application 	Information Retrieval (PAIR) system.  Status information for published applications may be 	obtained from either Private PAIR or Public PAIR.  Status information for unpublished 	applications is available through Private PAIR only.  For more information about the PAIR system, 	see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 	system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 	like assistance from a USPTO Customer Service Representative or access to the automated 	information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYEEZ R CHOWDHURY/             Primary Examiner, Art Unit 2175                                                                                                                                                                                           	Tuesday, March 16, 2021